DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, specie A in the reply filed on 2/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite because the claim is drawn to a method for producing a gas-tight metal-ceramic connection; however, there is not metal claimed to form the connection.  Where is the connection?  Where is the gas-tight seal?  There appears to 
Claim 29 is indefinite because the claim is drawn to a method for producing a gas-tight metal-ceramic connection; however, there is not metal claimed to form the connection.  Where is the connection?  Where is the gas-tight seal?  There appears to be a step missing in order to produce this gas-tight connection.  The Examiner requests that the Applicant please clarify this limitation.
Claim 20 is indefinite because it is unclear if the braze paste is required on both of the end faces or only one end face.  Claim 16 states “and/or”, so it is not positively required on both. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stingl et al. (EP0629596 A2 from IDS) with EP0356678A incorporated by reference using Do-Thoi et al. (US4,996,111 for reference)) in view of Watsuji (2005/0116208) and Heim et al. (4,342,632).
Regarding claims 16, 22, 24, Stingl discloses a method, the method comprising: providing at least one ceramic main body 1 having a first end face and a second end 
Do-Thoi (incorporated by reference-paragraph 0012 of Stingl) states using a brazing material may comprise silver and copper (column 2 lines 26-30, but does not specifically disclose a paste. However, Watsuji discloses a silver brazing paste made of metal powder, a solvent and a binder (hard solder) used for joining metal, ceramics or graphite (abstract, paragraph 0001, 0009-0011).  To one skilled in the art at the time of the invention it would have been obvious to use a paste as they are well-known in the art.  A brazing paste would allow the user to apply the desired amount of paste onto the targeted areas easily.
Stingl does not specifically disclose drying the brazing paste and firing the brazing paste.  However, Heim discloses metalizing a ceramic substrate ready for brazing and the applying a Cu-Ag braze and then firing in dry H2 (abstract).  To one skilled in the art at the time of the invention it would have been obvious to fire the braze in order remove oxides from the paste.  The firing would also dry the brazing paste, so both limitations are met. 
Since the prior art teaches the claimed method, it is the Examiner’s position that a gas-tight metal-ceramic connection is made.
Regarding claim 17, Stingl discloses that the main body has a cavity and the end faces are arranged opposite one another and are connected to one another by a lateral 
Regarding claim 18, the braze paste is only required on one end face (claim 16); therefore; the limitation “applying the brazing paste to the first and second end faces comprises applying the brazing paste to the first and second end faces simultaneously” is not required and is met by the prior art. 
Regarding claim 19, the braze paste is only required on one end face (claim 16); therefore; the limitation “wherein the brazing paste is first applied to the first end face, dried and then applied to the second end face and dried” is not required and is met by the prior art.  
Regarding claim 20, Watsuji discloses that it is known to apply the paste by printing process (paragraph 0030). 
Regarding claim 23, Do-Thoi  discloses apart from other constituents, the brazing paste comprises silver accounting for 30-55% by weight of the brazing paste and copper accounting for 22-36% by weight of the braze material.  This overlaps the claimed amount.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the .

Claims 16, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (4,104,693) in view of Stingl et al. (EP0629596 A2 from IDS) with EP0356678A incorporated by reference using Do-Thoi et al. (US4,996,111 for reference)), Watsuji (2005/0116208) and Heim et al. (4,342,632).
Regarding claims 16 and 25, Toda discloses a method for producing a gas-tight metal-ceramic connection comprising providing a ceramic main body 16 and providing a braze material 18, 20, providing electrodes 12, 14; arranging a first electrode on the first end face of the main body; arranging second electrode on the second end face of the main body; and connecting the first and second electrodes and the main body (column 2 lines 39-67, figures 1-2).  
Toda does not specifically disclose applying a metallization to at least a partial region of the end faces of the main body, applying a nickel layer to the metallized partial region of the end faces.  Stingl discloses providing at least one ceramic main body 1 having a first end face and a second end face; applying a metallization to at least a partial region of the end faces of the main body (paragraph 0008-0009); applying a nickel layer to the metallized partial region of the end faces (paragraph 0008-0009); applying a brazing material to the metallized partial region of the first end face and/or the second end face of the main body (paragraphs 0008-0009).  To one skilled in the art at the time of the invention it would have been obvious to provide a metallization layer 
Toda does not specifically disclose that the braze is a paste.  However, Watsuji discloses a silver brazing paste made of metal powder, a solvent and a binder (hard solder) used for joining metal, ceramics or graphite (abstract, paragraph 0001, 0009-0011).  To one skilled in the art at the time of the invention it would have been obvious to use a paste as they are well-known in the art.  A brazing paste would allow the user to apply the desired amount of paste onto the targeted areas easily.
 Toda does not specifically disclose drying the brazing paste and firing the brazing paste.  However, Heim discloses metalizing a ceramic substrate ready for brazing and the applying a Cu-Ag braze and then firing in dry H2 (abstract).  To one skilled in the art at the time of the invention it would have been obvious to fire the braze in order remove oxides from the paste.  The firing would also dry the brazing paste, so both limitations are met. 
Since the prior art teaches the claimed method, it is the Examiner’s position that a gas-tight metal-ceramic connection is made.
Regarding claim 26, Stingl discloses that the soldering (brazing is performed between 810-830 C in a vacuum (paragraph 0018). 
Regarding claim 27, Toda discloses that the main body 16 comprises a cavity, and wherein the first and second electrodes 12, 14 on the end faces are at least partially introduced into the cavity and connected to the main body by the braze 18, 20 (figures 1-2).  

Regarding claim 29, Toda discloses a method for producing a gas-tight metal-ceramic connection, the method comprising: providing at least one ceramic main body 16 having a first end face and a second end face, EPC-465Page 4 of 6the main body being formed in an annular or cylindrical shape comprising a cavity, and the end faces being arranged opposite one another and connected to one another by a lateral surface of the main body and brazing both the first and second end face (column 2 lines 39-67, figures 1-2).
Toda does not specifically disclose applying a metallization to at least a partial region of the end faces of the main body, applying a nickel layer to the metallized partial region of the end faces.  Stingl discloses providing at least one ceramic main body 1 having a first end face and a second end face; applying a metallization to at least a partial region of the end faces of the main body (paragraph 0008-0009); applying a nickel layer to the metallized partial region of the end faces (paragraph 0008-0009); applying a brazing material to the metallized partial region of the first end face and/or the second end face of the main body (paragraphs 0008-0009).  To one skilled in the art at the time of the invention it would have been obvious to provide a metallization layer 
Toda does not specifically disclose that the braze is a paste.  However, Watsuji discloses a silver brazing paste made of metal powder, a solvent and a binder (hard solder) used for joining metal, ceramics or graphite (abstract, paragraph 0001, 0009-0011).  To one skilled in the art at the time of the invention it would have been obvious to use a paste as they are well-known in the art.  A brazing paste would allow the user to apply the desired amount of paste onto the targeted areas easily.
 Toda does not specifically disclose drying the brazing paste and firing the brazing paste.  However, Heim discloses metalizing a ceramic substrate ready for brazing and the applying a Cu-Ag braze and then firing in dry H2 (abstract).  To one skilled in the art at the time of the invention it would have been obvious to fire the braze in order remove oxides from the paste.  The firing would also dry the brazing paste, so both limitations are met. 
Since the prior art teaches the claimed method, it is the Examiner’s position that a gas-tight metal-ceramic connection is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735